DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5 and July 28, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 26, 2019 and February 9, 2021 were filed on and after the mailing date of the Application on July 26, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been previously considered by the examiner.

Drawings
The drawings were received on July 26, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Response to Amendment
Amendments filed July 5, 2022 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims are entered.

Response to Arguments
Applicant’s arguments, see Remarks page 6, filed July 5, 2022, with respect to claims 1, 3-11 and 13-20 rejection under 35 U.S.C. § 112(b) as being indefinite have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. § 112(b) of claims 1, 3-11 and 13-20 has been withdrawn. 

Applicant's arguments filed July 5, 2022 with respect to claims 1-8 and 11-18 rejection under 35 U.S.C. § 103 as being unpatentable over Canyon (U.S. Patent 10028425B2), hereinafter “Canyon” in view of Troxler (WIPO PCT Publication WO2014/153263A1) hereinafter “Troxler; and claims 9, 10, 19, and 20 rejection  under 35 U.S.C. § 103 as being unpatentable over Canyon in view of Troxler  and further in view of Chan et al. (US 2016/0109569), hereinafter “Chan”, have been fully considered but they are not persuasive. Applicant submits “that the claim amendments provided herein render the pending claim rejections moot” (Remarks page 6). Examiner respectfully disagrees. Applicant is reminded  that Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. I that the newly amended limitations of the independent claims that Applicant specifically mentioned in the argument are either addressed in the current rejections or can be found in the non-cited portions of the applied art. Applicant submission (Remarks page 7) that “Troxler discloses a ground penetrating radar system for quality control of pavement materials. Specifically, the radar system of Troxler can determine the density of pavement materials and the moisture content of the underlying soil. As such, the radar system uses temperature as detected by IR radiation sensors to correct the density and moisture determinations. That is, Troxler discloses using temperature to calibrate the RADAR data generated by the RADAR system. Thus, Canyon in view of Troxler fails to disclose determining a correction factor based on a determined soil moisture content value and adjusting received RADAR data based on the determined correction factor to calibrate the RADAR data”. Examiner respectfully disagrees. Claim language as amended only requires “determine a soil moisture content value for the field based on the received input; determine a correction factor for the RADAR data based on the determined soil moisture content value” and does not specify the way how the said  “soil moisture content value” is determined. In that Troxler fully cures the said deficiency of Canyon that the Applicant points at. With regard of “correction factor for the RADAR data” the claim language does not further narrow down what “the RADAR data” is and leaves the broad range for the Examiner’s interpretation. 
The rejection of claims 1, 3-6, 11 and 13-16 under 35 U.S.C. § 103 as being unpatentable over Canyon in view of Troxler; and claims 9, 10, 19, and 20 rejection  under 35 U.S.C. § 103 as being unpatentable over Canyon in view of Troxler  and further in view of Chan respectfully maintained.
Additionally in view of the new claims added, a new ground(s) of rejection is made in view of Chan et al. (U.S. Patent Application Publication 2017/0241973A1) hereinafter “Chan”.

In view of the amendment new grounds of rejection is made under 35 U.S.C. §112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 as Amended recites the limitation "when receiving the input, the controller is further configured to receive the input from at least one of an operator of the agricultural machine or a remote server database" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. It is clear that “the input” in first line refers to “an input associated with a soil moisture content of the field” mentioned in Claim 1 but “the input from at least one of an operator of the agricultural machine or a remote server database” is not specifying what type of the input is received from these sources.

Claim Rejections - 35 USC  103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.	

Claims 1, 3-6, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Canyon in view of Troxler.
Regarding claim 1, Canyon teaches a system for determining subsurface soil layer characteristics during the performance of an agricultural operation (Canyon Abstract: “A system for remote moisture monitoring and control”; column 2 lines 1-3: “at least one measurement vehicle, further including: a vehicle body, which for example can be a ground vehicle body”; column 3 line 6: “Controlling irrigation in the field by adjusting irrigation”), the system comprising: 
an agricultural machine configured to perform an agricultural operation on a field across which the agricultural machine is traveling (Canyon column 2 lines 38-39: “Piloting measurement vehicle, wherein a measurement vehicle can be piloted over a field”); 
a RADAR sensor provided in operative association with the agricultural machine, the RADAR sensor configured to capture data indicative of a subsurface soil layer characteristic of the field (Canyon column 4 lines 13-18: “The system described utilizes active radar which sends a pulse of energy (at various frequencies as required) to the soil, the radar penetrates the soil at a depth inversely proportional to the transmitting frequency and a portion of the signal is reflected back to the transmitter based on the difference in dielectric constant between air and soil”); 
a controller communicatively coupled to the RADAR sensor (Canyon Abstract: “a vehicle control unit, … a moisture control server, including a processor, a non-transitory memory, an input/output, and antenna manager, a multi spectrum analyzer, a sensor manager, an irrigation manager, a soil simulator and a data bus; a vehicle storage facility; an irrigation controller; irrigation valves; a mobile control device; ground sensors”), the controller configured to: 
receive the RADAR data from the RADAR sensor (Canyon column 6 lines 14-25: “An antenna manager 510, which can be configured to control functions of a transceiver antenna 116 on a measurement vehicle in communication with a vehicle control unit 114; wherein the antenna manager 510 can be configured to generate and transmit an outbound radio frequency spectrum in communication with the transceiver antenna 116, via the vehicle control unit 114; wherein the antenna manager 510 is configured to receive, store, and process a return radio frequency spectrum in communication with the transceiver antenna 116, via the vehicle control unit 114”); 
receive an input associated with a soil moisture content of the field (Canyon column 7 lines 45-58: “the ground sensors 170 can be stationary sensors which can be placed in fixed locations in the field. The ground sensors 170 can include: soil moisture sensors, soil salinity and PH sensors, weather sensors, plant nitrogen sensors, water flow rate sensors, water pressure sensors, water valves, and other types of sensors. The ground sensors 170 can be wireless such that, when the mobile device comes within range of a wireless network that is connected to the moisture control server 130 and/or to the mobile control device 160, such that sensor data is transferred from the sensor 170 to the moisture control server 130 and/or to the mobile control device 160, either directly via the wireless network, or indirectly via the moisture control server 130”); 
determine a soil moisture content value for the field based on the received input (Canyon column 7 lines 65-67- column 8 lines 1-2: “the measurement vehicle 110 can be designed to move throughout a field area and both gather sensor data from ground sensors 170 when the measurement vehicle 110 is within wireless range and measure soil moisture utilizing the transceiver antenna 116”);
adjust the received RADAR data to calibrate the RADAR data (Canyon column 8 lines 64-66: “Calibration charts of dielectric constant as a function of soil moisture and soil type are well-known for use in measuring soil moisture using time domain reflectometry”; column 2 lines 30-35: “the moisture control server can be configured to periodically update the soil calibration table based on measurements against a calibration sample with known soil moisture values, whereby the moisture control server can be configured to perform a differential calculation of soil moisture”; Column 9 lines 4-10: “In a related embodiment, the multi spectrum analyzer 512 of the moisture control server 130 can be configured to calculate the dielectric constant of the soil, and apply a calibrated lookup table relating dielectric constant and soil moisture to derive the soil moisture, wherein the dielectric constant can be calculated via a reflection calculation (“Radar data” is dielectric constant)”- Examiner’s note)); and 
determine the subsurface soil layer characteristic based on the calibrated RADAR data (Canyon column 7 lines 19-26: “a transmission antenna 218 and a receiver antenna 219 can be employed to transmit electromagnetic energy into the ground and receive the reflected energy for processing by the vehicle control unit 114, such that the data vehicle control unit 114 can generate a transmitted frequency/power spectrum and process a received frequency/power spectrum, to calculate soil moisture”). 
Canyon does not teach determine a correction factor for the RADAR data based on the determined soil moisture content value; 
adjust the received RADAR data based on the determined correction factor.
Troxler teaches determine a correction factor for the RADAR data based on the determined soil moisture content value (Troxler paragraph [0046]: “Furthermore, for moisture, samples may be also be prepared in a laboratory setting and calibrations of the permittivity vs. moisture content performed. This can lead to a general curve which may be offset in the field using traditional moisture measuring techniques such as gravemetric methods incolving heating and weighing the soil, nuclear methods, other electromagnetic methods and the like”; paragraph [0047]: “The relationship for a plane wave striking the surface of a dielectric material, such as radar, can be related to density (or moisture) by a calibration process”; paragraph [0074]: “Temperature from IR radiation sensors is used to correct the density and moisture”); and
adjust the received RADAR data based on the determined correction factor (Troxler paragraph [0044]: “Certain corrections or permutations to the permittivity "master curve" (Radar data is permittivity (dielectric constant). Density correction leads to adjustment of the permittivity data using the tables- Examiner’s note) need to be considered with each measuring technology including frequency, frequency band, impulse width, depth of penetration, and surface scattering”; paragraph [0072]: “If the surface is perfectly smooth, then the coefficient is 1 and no correction is necessary. If the surface is rough, then r H / r L may equal .75 and the correction is:
Density = p + 8.33 *(1- rH I rL) = p + 2.08 PCP
And the density has been corrected by adding 2.08 Lbs/ft3 to account for the surface scattering. The value 8.33 and the intercept may be found by averaging over several days on a project. This particular correction factor limits the roughness correction to 5 PCP. Other methods ratio the low and high frequency responses and weight the ratio towards a calibrated correction factor in density” (Radar data is permittivity (dielectric constant). Density correction leads to adjustment of the reflectivity data using the tables - Examiner’s note)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system for determining subsurface soil layer characteristics of Canyon to determine a correction factor for the RADAR data based on the determined soil moisture content value; 
adjust the received RADAR data based on the determined correction factor as taught by Troxler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for determining subsurface soil layer characteristics of Canyon, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to determine a correction factor for the RADAR data based on the determined soil moisture content value; 
adjust the received RADAR data based on the determined correction factor as taught by Troxler with the predictable result “to provide a best fit look up of a soil moisture for a given dielectric constant” as needed in Canyon (Column 10 lines 3-4).

Regarding claim 3, Canyon and Troxler teach claimed invention as shown above for the claim 1, Canyon further teaches  the controller is further configured to adjust at least one of a time-of-flight, an amplitude, a frequency, and/or phase associated with the received RADAR data based on the determined correction factor (Canyon column 10 lines 59-67: “the multi spectrum analyzer 512 can be configured to determine a soil moisture of the field at a set of predetermined penetration depths by sending a set of transmissions signals with varying frequency, in communication with the antenna manager 510, which communicates with the transceiver antenna 116, and thereby adjusting the average penetration depth of a return signal, and thereby obtaining a first set of moisture measurements for each average penetration depth”).

Regarding claim 4, Canyon and Troxler teach claimed invention as shown above for the claim 1, Canyon further teaches the system further comprising: a soil moisture sensor configured to capture data indicative of the soil moisture content of the field as the agricultural machine travels across the field (Canyon column 7 lines 47-51: “The ground sensors 170 can include: soil moisture sensors, soil salinity and PH sensors, weather sensors, plant nitrogen sensors, water flow rate sensors, water pressure sensors, water valves, and other types of sensors”), the soil moisture sensor communicatively coupled to the controller (Canyon column 7 lines 51-58: “The ground sensors 170 can be wireless such that, when the mobile device comes within range of a wireless network that is connected to the moisture control server 130 and/or to the mobile control device 160, such that sensor data is transferred from the sensor 170 to the moisture control server 130 and/or to the mobile control device 160, either directly via the wireless network, or indirectly via the moisture control server 130”), wherein, when receiving the input, the controller is configured to receive the input associated with the soil moisture content of the field from the soil moisture sensor (Canyon column 6 lines 28-31: “A sensor manager 514, which can be configured to receive, store, and process sensor measurements received in communication with the ground sensors 170, via the vehicle control unit 114”; column 6 lines 48-50: “A sensor controller 612, which can be configured to receive the sensor data in communication with the ground sensors 170”; column 7 lines 47-58: “The ground sensors 170 can include: soil moisture sensors, soil salinity and PH sensors, weather sensors, plant nitrogen sensors, water flow rate sensors, water pressure sensors, water valves, and other types of sensors. The ground sensors 170 can be wireless such that, when the mobile device comes within range of a wireless network that is connected to the moisture control server 130 and/or to the mobile control device 160, such that sensor data is transferred from the sensor 170 to the moisture control server 130 and/or to the mobile control device 160, either directly via the wireless network, or indirectly via the moisture control server 130”).

Regarding claim 5, Canyon and Troxler teach claimed invention as shown above for the claim 4, Canyon further teaches the controller is further configured to update the determined soil moisture content value at a predetermined rate as the agricultural machine is moved across the field (Canyon column 8 lines 8-12: “the measurement vehicle 110 can, during data gathering, store all measurements locally on the vehicle control unit 114 and/or communicate the measurements to the moisture control server 130, as it measures/retrieves the sensor data”; column 10 lines 17-22: “the soil calibration table 518 can be periodically updated based on measurement against a complete calibration sample with known soil moisture, such that the entire calibration table 518 is updated with calculated dielectric constants correlated with known soil moisture values”).

Regarding claim 6, Canyon and Troxler teach claimed invention as shown above for the claim 1, Canyon further teaches when receiving the input, the controller is further configured to receive the input from at least one of an operator of the agricultural machine or a remote server database (Canyon column 15 lines 27-30: “the controller is further configured to receive the input from at least one of an operator of the agricultural machine or a remote server database”).

Regarding claim 11, Canyon teach a method for determining subsurface soil layer characteristics during the performance of an agricultural operation (Canyon Abstract: “Also disclosed is a method including piloting measurement vehicle; obtaining moisture measurements, including controlling outbound transmission, determining reflected power, calculating dielectric constant via reflection calculation, determining soil moisture via lookup in soil calibration table; obtaining sensor measurements; calculating soil model; and adjusting irrigation”), the method comprising: 
receiving, with one or more computing devices, RADAR data indicative of a subsurface soil layer characteristic of a field on which the agricultural operation is being performed (Canyon column 4 lines 13-18: “The system described utilizes active radar which sends a pulse of energy (at various frequencies as required) to the soil, the radar penetrates the soil at a depth inversely proportional to the transmitting frequency and a portion of the signal is reflected back to the transmitter based on the difference in dielectric constant between air and soil”); 
receiving, with the one or more computing devices, an input associated with a soil moisture content of the field (Canyon column 7 lines 45-58: “the ground sensors 170 can be stationary sensors which can be placed in fixed locations in the field. The ground sensors 170 can include: soil moisture sensors, soil salinity and PH sensors, weather sensors, plant nitrogen sensors, water flow rate sensors, water pressure sensors, water valves, and other types of sensors. The ground sensors 170 can be wireless such that, when the mobile device comes within range of a wireless network that is connected to the moisture control server 130 and/or to the mobile control device 160, such that sensor data is transferred from the sensor 170 to the moisture control server 130 and/or to the mobile control device 160, either directly via the wireless network, or indirectly via the moisture control server 130”);
determining, with the computing system, a soil moisture content value of the field based on the received input (Canyon column 7 lines 65-67- column 8 lines 1-2: “the measurement vehicle 110 can be designed to move throughout a field area and both gather sensor data from ground sensors 170 when the measurement vehicle 110 is within wireless range and measure soil moisture utilizing the transceiver antenna 116”);
adjusting, with the one or more computing devices, the received RADAR data to calibrate the RADAR data (Reflectivity is the Radar data- Examiner’s note)  (Canyon column 8 lines 64-66: “Calibration charts of dielectric constant as a function of soil moisture and soil type are well-known for use in measuring soil moisture using time domain reflectometry”; column 2 lines 30-35: “the moisture control server can be configured to periodically update the soil calibration table based on measurements against a calibration sample with known soil moisture values, whereby the moisture control server can be configured to perform a differential calculation of soil moisture”; Column 9 lines 4-10: “In a related embodiment, the multi spectrum analyzer 512 of the moisture control server 130 can be configured to calculate the dielectric constant of the soil, and apply a calibrated lookup table relating dielectric constant and soil moisture to derive the soil moisture, wherein the dielectric constant can be calculated via a reflection calculation” (“Radar data” is dielectric constant)”- Examiner’s note)), and 
determining, with the one or more computing devices, the subsurface soil layer characteristic based on the calibrated RADAR data (Canyon column 7 lines 19-26: “a transmission antenna 218 and a receiver antenna 219 can be employed to transmit electromagnetic energy into the ground and receive the reflected energy for processing by the vehicle control unit 114, such that the data vehicle control unit 114 can generate a transmitted frequency/power spectrum and process a received frequency/power spectrum, to calculate soil moisture”).
Canyon does not teach determining, with the one or more computing devices, a correction factor for the RADAR data based on the determined soil moisture content value; and 
adjusting, with the one or more computing devices, the received RADAR data based on the determined correction factor. 
Troxler teaches determining, with the one or more computing devices, a correction factor for the RADAR data based on the determined soil moisture content value (Troxler paragraph [0046]: “Furthermore, for moisture, samples may be also be prepared in a laboratory setting and calibrations of the permittivity vs. moisture content performed. This can lead to a general curve which may be offset in the field using traditional moisture measuring techniques such as gravemetric methods incolving heating and weighing the soil, nuclear methods, other electromagnetic methods and the like”; paragraph [0047]: “The relationship for a plane wave striking the surface of a dielectric material, such as radar, can be related to density (or moisture) by a calibration process”; paragraph [0074]: “Temperature from IR radiation sensors is used to correct the density and moisture”); and 
adjusting, with the one or more computing devices, the received RADAR data based on the determined correction factor (Troxler paragraph [0044]: “Certain corrections or permutations to the permittivity "master curve” (Radar data is permittivity (dielectric constant). Density correction leads to adjustment of the permittivity data using the tables- Examiner’s note) need to be considered with each measuring technology including frequency, frequency band, impulse width, depth of penetration, and surface scattering”; paragraph [0072: “If the surface is perfectly smooth, then the coefficient is 1 and no correction is necessary. If the surface is rough, then r H / r L may equal .75 and the correction is:
Density = p + 8.33 *(1- rH I rL) = p + 2.08 PCP
And the density has been corrected by adding 2.08 Lbs/ft3 to account for the surface scattering. The value 8.33 and the intercept may be found by averaging over several days on a project. This particular correction factor limits the roughness correction to 5 PCP. Other methods ratio the low and high frequency responses and weight the ratio towards a calibrated correction factor in density” (Radar data is permittivity (dielectric constant). Density correction leads to adjustment of the reflectivity data using the tables - Examiner’s note)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for determining subsurface soil layer characteristics of Canyon the determining, with the one or more computing devices, a correction factor for the RADAR data based on the determined soil moisture content value; and 
adjusting, with the one or more computing devices, the received RADAR data based on the determined correction factor as taught by Troxler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for determining subsurface soil layer characteristics of Canyon, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include determining, with the one or more computing devices, a correction factor for the RADAR data based on the determined soil moisture content value; and 
adjusting, with the one or more computing devices, the received RADAR data based on the determined correction factor as taught by Troxler with the predictable result “to provide a best fit look up of a soil moisture for a given dielectric constant” as needed in Canyon (Column 10 lines 3-4).

Regarding claim 13, Canyon and Troxler teach claimed invention as shown above for the claim 11, Canyon further teaches adjusting the received RADAR data comprises adjusting, with the one or more computing devices, at least one of a time- of-flight, an amplitude, a frequency, or a phase associated with the received RADAR data based on the determined correction factor (Canyon column 10 lines 59-67: “the multi spectrum analyzer 512 can be configured to determine a soil moisture of the field at a set of predetermined penetration depths by sending a set of transmissions signals with varying frequency, in communication with the antenna manager 510, which communicates with the transceiver antenna 116, and thereby adjusting the average penetration depth of a return signal, and thereby obtaining a first set of moisture measurements for each average penetration depth”).

Regarding claim 14, Canyon and Troxler teach claimed invention as shown above for the claim 11, Canyon further teaches receiving the input comprises receiving, with the one or more computing devices, a soil moisture content value sensor data indicative of the soil moisture content of the field from a soil moisture sensor (Canyon Abstract: “a method including piloting measurement vehicle; obtaining moisture measurements, including controlling outbound transmission, determining reflected power, calculating dielectric constant via reflection calculation, determining soil moisture via lookup in soil calibration table; obtaining sensor measurements”; column 7 lines 47-51: “The ground sensors 170 can include: soil moisture sensors, soil salinity and PH sensors, weather sensors, plant nitrogen sensors, water flow rate sensors, water pressure sensors, water valves, and other types of sensors”; column 6 lines 28-31: “A sensor manager 514, which can be configured to receive, store, and process sensor measurements received in communication with the ground sensors 170, via the vehicle control unit 114”; column 6 lines 48-50: “A sensor controller 612, which can be configured to receive the sensor data in communication with the ground sensors 170”; column 7 lines 47-58: “The ground sensors 170 can include: soil moisture sensors, soil salinity and PH sensors, weather sensors, plant nitrogen sensors, water flow rate sensors, water pressure sensors, water valves, and other types of sensors. The ground sensors 170 can be wireless such that, when the mobile device comes within range of a wireless network that is connected to the moisture control server 130 and/or to the mobile control device 160, such that sensor data is transferred from the sensor 170 to the moisture control server 130 and/or to the mobile control device 160, either directly via the wireless network, or indirectly via the moisture control server 130”).

Regarding claim 15, Canyon and Troxler teach claimed invention as shown above for the claim 14, Canyon further teaches receiving the input further comprises updating, with the one or more computing devices, the determined soil moisture content value at a predetermined rate as the agricultural operation is being performed (Canyon column 8 lines 8-12: “the measurement vehicle 110 can, during data gathering, store all measurements locally on the vehicle control unit 114 and/or communicate the measurements to the moisture control server 130, as it measures/retrieves the sensor data”; column 10 lines 17-22: “the soil calibration table 518 can be periodically updated based on measurement against a complete calibration sample with known soil moisture, such that the entire calibration table 518 is updated with calculated dielectric constants correlated with known soil moisture values”).

Regarding claim 16, Canyon and Troxler teach claimed invention as shown above for the claim 11, Canyon further teaches receiving the input comprises receiving, with the one or more computing devices, at least one of an operator input or an input from a remote server database (Canyon column 15 lines 27-30: “For example, an embodiment of the present invention may include computer software for interfacing a processing element with a user-controlled input device, such as a mouse, keyboard, touch screen display, scanner, or the like”).


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Canyon in view Troxler and further in view of Chan.
Regarding claim 9, Canyon and Troxler teach claimed invention as shown above for the claim 1, Canyon does not teach the subsurface soil layer characteristic comprises at least one of a presence of a compaction layer within the field or a location of the compaction layer.
Chan teaches the subsurface soil layer characteristic comprises at least one of a presence of a compaction layer within the field or a location of the compaction layer (Chan paragraph [0025]: “Exemplary intrinsic soil characteristics may include a composition of the soil material, a water property of the soil (e.g., how much water is contained in the soil and how deep the water is located), a presence of humus in the soil material, a density of the soil material, a soil material porosity, and any other intrinsic characteristics soil 206 may have. Exemplary extrinsic soil characteristics may include the presence of soil 206, the depth of soil 206, an object buried in soil 206 (e.g., rocks, wood, ore deposits, pipes, etc.), and any other extrinsic characteristic of soil 206”; paragraph [0032]: “The radar unit utilizes reflected wave data to create a series of high resolution scans of the soil (e.g., depth slices, time slices, three-dimensional image blocks, etc.), and to detect changes in soil characteristics (e.g., soil composition, soil density)”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Canyon to include the subsurface soil layer characteristic comprising at least one of a presence of a compaction layer within the field or a location of the compaction layer of Chan in order to help “local managers of farmland or large agricultural areas to optimize watering and care of crops” (Canyon column 12 lines 3-5). As in the system of Canyon, it is within the capabilities of one of ordinary skill in the art to include the subsurface soil layer characteristic comprising at least one of a presence of a compaction layer within the field or a location of the compaction layer of Chan with the predicted result broadening the numerical soil model thus “additional scenarios can be fed into the model which will further add in its value to local managers as they will be able to test different scenarios, such as crop type, crop maturity, weather conditions, water conditions, etc.” as needed in Canyon (column 12 lines 5-10).

In regards of claim 10, Canyon and Troxler teach claimed invention as shown above for the claim 1, Canyon does not teach the subsurface soil characteristic comprises a seedbed depth.
Chan teaches the subsurface soil characteristic comprises a seedbed depth (Chan Paragraph [0043]: “seeds can be buried at different depths within soil 504”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Canyon to include the subsurface soil layer characteristic comprising a seedbed depth of Chan in order to help “local managers of farmland or large agricultural areas to optimize watering and care of crops” (Canyon column 12 lines 3-5). As in the system of Canyon, it is within the capabilities of one of ordinary skill in the art to include the subsurface soil layer characteristic comprising a seedbed depth of Chan with the predicted result of “delivering soil moisture readings and soil water storage as a function of time thereby helping local managers of farmland or large agricultural areas to optimize watering and care of crops” as needed in Canyon (column 12 lines 2-5).

Regarding claim 19, Canyon and Troxler teach claimed invention as shown above for the claim 11, Canyon does not teach the subsurface soil layer characteristic comprises at least one of a presence of a compaction layer within the field or a location of the compaction layer.
Chan teaches the subsurface soil layer characteristic comprises at least one of a presence of a compaction layer within the field or a location of the compaction layer (Chan paragraph [0025]: “Exemplary intrinsic soil characteristics may include a composition of the soil material, a water property of the soil (e.g., how much water is contained in the soil and how deep the water is located), a presence of humus in the soil material, a density of the soil material, a soil material porosity, and any other intrinsic characteristics soil 206 may have. Exemplary extrinsic soil characteristics may include the presence of soil 206, the depth of soil 206, an object buried in soil 206 (e.g., rocks, wood, ore deposits, pipes, etc.), and any other extrinsic characteristic of soil 206”; paragraph [0032]: “The radar unit utilizes reflected wave data to create a series of high resolution scans of the soil (e.g., depth slices, time slices, three-dimensional image blocks, etc.), and to detect changes in soil characteristics (e.g., soil composition, soil density)”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Canyon to include the subsurface soil layer characteristic comprising at least one of a presence of a compaction layer within the field or a location of the compaction layer of Chan in order to help “local managers of farmland or large agricultural areas to optimize watering and care of crops” (Canyon column 12 lines 3-5). As in the method of Canyon, it is within the capabilities of one of ordinary skill in the art to include the subsurface soil layer characteristic comprising at least one of a presence of a compaction layer within the field or a location of the compaction layer of Chan with the predicted result broadening the numerical soil model thus “additional scenarios can be fed into the model which will further add in its value to local managers as they will be able to test different scenarios, such as crop type, crop maturity, weather conditions, water conditions, etc.” as needed in Canyon (column 12 lines 5-10).

In regards of claim 20, Canyon and Troxler teach claimed invention as shown above for the claim 11, Canyon does not teach the subsurface soil characteristic comprises a seedbed depth.
Chan teaches the subsurface soil characteristic comprises a seedbed depth (Chan Paragraph [0043]: “seeds can be buried at different depths within soil 504”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Canyon to include the subsurface soil layer characteristic comprising a seedbed depth of Chan in order to help “local managers of farmland or large agricultural areas to optimize watering and care of crops” (Canyon column 12 lines 3-5). As in the method of Canyon, it is within the capabilities of one of ordinary skill in the art to include the subsurface soil layer characteristic comprising a seedbed depth of Chan with the predicted result of “delivering soil moisture readings and soil water storage as a function of time thereby helping local managers of farmland or large agricultural areas to optimize watering and care of crops” as needed in Canyon (column 12 lines 2-5).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Canyon in view Chan and further in view of Troxler .
Regarding claim 21, Canyon teaches a system for determining subsurface soil layer characteristics during the performance of an agricultural operation (Canyon Abstract: “A system for remote moisture monitoring and control”; column 2 lines 1-3: “at least one measurement vehicle, further including: a vehicle body, which for example can be a ground vehicle body”; column 3 line 6: “Controlling irrigation in the field by adjusting irrigation”), the system comprising: 
an agricultural machine configured to perform an agricultural operation on a field across which the agricultural machine is traveling (Canyon column 2 lines 38-39: “Piloting measurement vehicle, wherein a measurement vehicle can be piloted over a field”); 
a RADAR sensor provided in operative association with the agricultural machine, the RADAR sensor configured to capture RADAR data indicative of a subsurface soil layer characteristic of the field (Canyon column 4 lines 13-18: “The system described utilizes active radar which sends a pulse of energy (at various frequencies as required) to the soil, the radar penetrates the soil at a depth inversely proportional to the transmitting frequency and a portion of the signal is reflected back to the transmitter based on the difference in dielectric constant between air and soil”); and 
a controller communicatively coupled to the RADAR sensor, the controller configured to (Canyon Abstract: “a vehicle control unit, … a moisture control server, including a processor, a non-transitory memory, an input/output, and antenna manager, a multi spectrum analyzer, a sensor manager, an irrigation manager, a soil simulator and a data bus; a vehicle storage facility; an irrigation controller; irrigation valves; a mobile control device; ground sensors”): 
receive the RADAR data from the RADAR sensor (Canyon column 6 lines 14-25: “An antenna manager 510, which can be configured to control functions of a transceiver antenna 116 on a measurement vehicle in communication with a vehicle control unit 114; wherein the antenna manager 510 can be configured to generate and transmit an outbound radio frequency spectrum in communication with the transceiver antenna 116, via the vehicle control unit 114; wherein the antenna manager 510 is configured to receive, store, and process a return radio frequency spectrum in communication with the transceiver antenna 116, via the vehicle control unit 114”); 
receive an input associated with at least one of a soil salinity or a soil oxygen content of the field (Canyon column 7 lines 45-58: “the ground sensors 170 can be stationary sensors which can be placed in fixed locations in the field. The ground sensors 170 can include: soil moisture sensors, soil salinity and PH sensors, weather sensors, plant nitrogen sensors, water flow rate sensors, water pressure sensors, water valves, and other types of sensors. The ground sensors 170 can be wireless such that, when the mobile device comes within range of a wireless network that is connected to the moisture control server 130 and/or to the mobile control device 160, such that sensor data is transferred from the sensor 170 to the moisture control server 130 and/or to the mobile control device 160, either directly via the wireless network, or indirectly via the moisture control server 130”); 
 adjust the received RADAR data to calibrate the RADAR data (Canyon column 8 lines 64-66: “Calibration charts of dielectric constant as a function of soil moisture and soil type are well-known for use in measuring soil moisture using time domain reflectometry”; column 2 lines 30-35: “the moisture control server can be configured to periodically update the soil calibration table based on measurements against a calibration sample with known soil moisture values, whereby the moisture control server can be configured to perform a differential calculation of soil moisture”; Column 9 lines 4-10: “In a related embodiment, the multi spectrum analyzer 512 of the moisture control server 130 can be configured to calculate the dielectric constant of the soil, and apply a calibrated lookup table relating dielectric constant and soil moisture to derive the soil moisture, wherein the dielectric constant can be calculated via a reflection calculation (“Radar data” is dielectric constant)”- Examiner’s note)); and 
determine the subsurface soil layer characteristic based on the calibrated RADAR data (Canyon column 10 lines 5-10: “the soil calibration table 518 can be static (i.e. invariant or constant), and can be optimized for use on a particular field, or for use in a general area, whereby the multi spectrum analyzer 512 can be configured to perform a single-ended or absolute calculation of a dielectric constant”).
Canyon does not teach determine at least one of a soil salinity value or a soil oxygen content value for the field based on the received input; 
determine a correction factor for the RADAR data based on the determined at least one of the soil salinity value or the soil oxygen content value; 
adjust the received RADAR data based on the determined correction factor. 
Chan teaches determine at least one of a soil salinity value or a soil oxygen content value for the field based on the received input (Chan paragraph [0020]: “The multi-parameter sensor may include a soil analysis sensor, and electric conductivity sensor, a soil moisture sensor, soil salinity sensor, a temperature sensor, or any other sensors that may be useful in determining data about soil or turf. …The turf analysis device 100 includes various interfaces for engaging exterior computer networks. A first interface is a communication module 220, which may be communicatively coupled to communication module 262 for providing a communication link between the turf analysis device 100 and one or more remote computing devices”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system for determining subsurface soil layer characteristics of Canyon the controller configured to determine at least one of a soil salinity value or a soil oxygen content value for the field based on the received input as taught by Chan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for determining subsurface soil layer characteristics of Canyon, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller configured to determine at least one of a soil salinity value or a soil oxygen content value for the field based on the received input as taught by Chan with the predictable result of “the soil calibration table can be configured to be periodically updated based on measurement” as needed in Canyon (Column 10 lines 18-19).
Neither Canyon nor Chan teach determine a correction factor for the RADAR data based on the determined at least one of the soil salinity value or the soil oxygen content value; 
adjust the received RADAR data based on the determined correction factor.
Troxler teaches determine a correction factor for the RADAR data based on the determined at least one of the soil salinity value or the soil oxygen content value (Troxler paragraph [0008]: “According to an additional embodiment of the invention, a method may also include calibration techniques. Calibration may be accomplished by generating a microwave frequency electromagnetic field of a first mode about a calibration material. The calibration material may have known physical properties… Similar to the measurement method, a frequency response of the calibration material may be determined. The frequency response of the calibration material may be correlated to the known physical properties of the calibration material, thus providing calibration curves for the frequency response”; paragraph [0044]: “Mapping directly to permittivity is a good way to calibrate permittivity quality indicators, as then any method based on permittivity, whether a radar system or a fringing field capacitor system can be calibrated to permittivity and mapped to the permittivity - quality indicator database. Certain corrections or permutations to the permittivity "master curve" need to be considered with each measuring technology including frequency, frequency band, impulse width, depth of penetration, and surface scattering”); 
adjust the received RADAR data based on the determined correction factor (Troxler paragraph [0044]: “Certain corrections or permutations to the permittivity "master curve" (Radar data is permittivity (dielectric constant). Density correction leads to adjustment of the permittivity data using the tables- Examiner’s note) need to be considered with each measuring technology including frequency, frequency band, impulse width, depth of penetration, and surface scattering”; paragraph [0072]: “If the surface is perfectly smooth, then the coefficient is 1 and no correction is necessary. If the surface is rough, then r H / r L may equal .75 and the correction is:
Density = p + 8.33 *(1- rH I rL) = p + 2.08 PCP
And the density has been corrected by adding 2.08 Lbs/ft3 to account for the surface scattering. The value 8.33 and the intercept may be found by averaging over several days on a project. This particular correction factor limits the roughness correction to 5 PCP. Other methods ratio the low and high frequency responses and weight the ratio towards a calibrated correction factor in density” (Radar data is permittivity (dielectric constant). Density correction leads to adjustment of the reflectivity data using the tables - Examiner’s note)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system for determining subsurface soil layer characteristics of Canyon and Chan the controller configured to determine a correction factor for the RADAR data based on the determined at least one of the soil salinity value or the soil oxygen content value; 
adjust the received RADAR data based on the determined correction factor as taught by Troxler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for determining subsurface soil layer characteristics of Canyon and Chan, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to determine a correction factor for the RADAR data based on the determined at least one of the soil salinity value or the soil oxygen content value; 
adjust the received RADAR data based on the determined correction factor as taught by Troxler with the predictable result that “the soil calibration table can be configured to be periodically updated based on measurement” as needed in Canyon (Column 10 lines 18-19).

Regarding claim 22, Canyon, Chan and Troxler teach claimed invention as shown above for the claim 21, Canyon further teaches the controller is further configured to receive the input from a user interface of the agricultural machine (Canyon column 15 lines 27-30: “For example, an embodiment of the present invention may include computer software for interfacing a processing element with a user-controlled input device, such as a mouse, keyboard, touch screen display, scanner, or the like”).
Canyon does not teach the input associated with the at least one of the soil salinity or the soil oxygen content for the field.
Chan teaches the input associated with the at least one of the soil salinity or the soil oxygen content for the field (Chan paragraph [0015]: “analysis device for performing uniform distribution analysis of soil water, soil conductivity, soil salinity, soil temperature, and other soil conditions for turf locations according to an embodiment of the subject matter disclosed herein”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system for determining subsurface soil layer characteristics taught in combination by  Canyon, Chan and Troxler the input associated with the at least one of the soil salinity or the soil oxygen content for the field  as taught by Chan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for determining subsurface soil layer characteristics taught in combination by  Canyon, Chan and Troxler, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the input associated with the at least one of the soil salinity or the soil oxygen content for the field  as taught by Chan with the predictable result of extending the Radar sensor calibration capability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ananev et al. (Russian Patent Document Publication RU2537908C2) teaches a device for subsurface measuring agrotechnological characteristics of soil arable layer in motion;
Pelletier (U.S. Patent 7135871B1) teaches a soil moisture sensor;
Anjum  (U.S. Patent Application Publication 2016/0029570A1) teaches a systems and methods for converting and conveying garden events;
Kumar et al. (U.S. Patent 10073074B1) teaches a low RF-band impedance spectroscopy based sensor for in-situ, wireless soil sensing;
I. Woodhead, A. Tan, S. Richards and I. Platt, "Impulse radar — A new sensor for robots," 2015 6th International Conference on Automation, Robotics and Applications (ICARA), 2015, pp. 269-273, doi: 10.1109/ICARA.2015.7081158.;
M. Zribi, "Microwave remote sensing techniques for the analysis of land surface parameters," 2016 International Symposium on Signal, Image, Video and Communications (ISIVC), 2016, pp. 390-395, doi: 10.1109/ISIVC.2016.7894021.;
Stolarczyk et al. (U.S. Patent Application Publication 2014/0125509A1) teaches a multi-modal ground penetrating radar includes a radar set configured to launch predistorted double-sideband (DSB) suppressed-carrier modulated continuous waves (CW) to illuminate and penetrate a ground surface;
Stoller et al. (U.S. Patent Application Publication 2021/0190754A1) teaches a soil sensing system and implements for sensing different soil parameters;
Sporrer et al. (U.S. Patent 9723776B2) teaches an agricultural implement and attachment with down pressure control system;
Bogel et al. (U.S. Patent Application Publication 2020/0359542A1) teaches a method for agricultural soil cultivation, tool system, generator module, and their use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648